Hamer, J.,
concurring separately in part.
„ I would put in the opinion that it should be the duty of the trial court, before entertaining jurisdiction and preliminary to the trial, that there might be a showing touching the extreme hardship of meeting an action brought in another state than that in which the defendant has its residence. I would do this for the protection of the defendant company because of the fact that a common carrier of passengers and freight works for the public, and if it can be put to great expense in defending itself at a long-distance from its residence the business might be impoverished. Witnesses must be gathered up where they can be found, and to take witnesses away 500 to 1,000 miles to testify in a case of this sort is to put a great burden upon the parties, and especially upon the defendant if it should be necessary to render judgment- against it. I would not permit the exercise of jurisdiction, except that the court first inquire where the place of trial shall be convenient to the parties, and I would make it ground to reverse the judgment, if there was abuse of discretion upon the part of the trial court in determining .the place of trial. By way of illustration, I would say that the little business I have had *57as a lawyer could be utterly ruined if I might be sued 1,000 miles away from borne, because some one there may be indebted to me.